COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Keith Wayne Frances v. The State of Texas

Appellate case number:      01-14-00715-CR

Trial court case number:    1406601

Trial court:                178th District Court of Harris County

        This case was abated and remanded to the trial court for the trial court to
determine whether appellant wishes to prosecute this appeal and to execute an amended
certification of appellant’s right to appeal. The trial court held a hearing on our
abatement order on November 10, 2014, and the trial court clerk and court reporter have
filed their respective records of the hearing. The records reflect that the appellant wishes
to pursue his appeal and that the trial court executed an amended certification of
appellant’s right to appeal, indicating that this is a plea-bargain case, but appellant raised
matters by written motion filed and ruled on before trial and therefore has the right of
appeal. Accordingly, we REINSTATE this case on the Court’s active docket.
        Appellant’s brief is ORDERED to be filed no later than 30 days from the date of
this order.1 See TEX. R. APP. P. 38.6(a).
       The State’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually

Date: December 9, 2014

1
       The clerk’s record was filed on October 3, 2014, and the court reporter notified
       this Court on October 8, 2014 that there is no reporter’s record in this case.